DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 8, 2021.  Claims 1 and 11-12 were amended.  Claims 2, 4, 8, and 10 remain cancelled.  Thus, claims 1, 3, 5-7, 9, and 11-16 are pending.

Allowable Subject Matter
Claims 1, 3, 5-7, 9, and 11-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 11, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a standard gas supply mechanism, including a gas supply port configured to supply a standard gas to a flowmeter and an exhaust gas analyzer, and a gas supply tube configured to supply the standard gas to a mounting tube in a state in which the mounting tube is not attached to an exhaust pipe of a vehicle, wherein the standard gas supply mechanism is configured to permit an inflow of atmospheric air from around the gas supply port into the standard gas supply mechanism such that the standard gas and atmospheric air mix, acquire a supply mass of the predetermined component supplied to the flowmeter and the exhaust gas analyzer, and compare the detected mass and the supply mass, wherein the predetermined 
The primary reason for the allowance of claim 12, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, in-vehicle exhaust gas analysis system that includes a standard gas supply mechanism, including a gas supply port configured to supply a standard gas to a flowmeter and an exhaust gas analyzer, and a gas supply tube configured to supply the standard gas to a mounting tube in a state in which the mounting tube is not attached to an exhaust pipe of a vehicle, wherein the standard gas supply mechanism is configured to permit an inflow of atmospheric air from around the gas supply port into the standard gas supply mechanism such that the standard gas and atmospheric air mix, acquire a supply mass of the predetermined component supplied to the flowmeter and the exhaust gas analyzer, and compare the detected mass and the supply mass, wherein the predetermined component is a component contained in the exhaust gas.  Therefore, claim 12, and dependent claims 13-16, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2001/0003915 A1, to Inoue et al., discloses an exhaust gas analyzing system utilizing a mini-diluter method in which measurement accuracy of the exhaust gas analyzing system can be evaluated by the system itself. 
U.S. Patent Publication 2010/0242460 A1, to Sponsky et al., discloses an exhaust diluting and diffusing apparatus which includes a first pipe forming a vertically directed outlet for an exhaust conduit and a second diffuser pipe mounted to receive an exhaust gas flow from the outlet of the first pipe.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864